DETAILED ACTION
Remarks
The present application was filed 26 July 2021 and claims priority to:
 US 14/820,076 (issued as 11,105,885) filed on 6 August 2015;
US 62/107,442 filed on 25 January 2015;
US 62/102,099 filed on 12 January 2015; and
US 62/033,646 filed on 6 August 2014.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
And one or more of the prior filed applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
In particular, none of the prior filed applications provide adequate support for at least:
the “wherein air outside of the building may obtained…through a damper connected to a duct pipe between the air conditioning system and a vent outside the building” in claim 10;
the “to: obtain air from outside of the building by…opening a damper connected to a duct pipe between the air conditioning system and a vent outside the building” in claim 16.
Accordingly, claims 10 and 16 are NOT entitled to the benefit of the filing date of the prior-filed applications
Specification
The abstract of the disclosure is objected to because it is not limited to a single paragraph and exceeds 150 words in length.  The abstract should be generally limited to a single paragraph within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).
The specification is objected for the following informalities:
It uses the trademarks BLUETOOTH, Z-WAVE and ZIGBEE par. [0055] without capitalizing each letter of the mark. See M.P.E.P. § 608.01(v).
It fails to provide clear support or antecedent basis for the “wherein air outside of the building may obtained…through a damper connected to a duct pipe between the air conditioning system and a vent outside the building” in claim 10 and the “to: obtain air from outside of the building by…opening a damper connected to a duct pipe between the air conditioning system and a vent outside the building” in claim 16. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 409, 410 and 411 (see figure 1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to for the following informalities:
Claim 13 includes the term “Cool” at line 4 of the claim, which appears to be a typographical error that should perhaps read -cool- instead.
Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 2, The term “large” in claim 2 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, what size must a space be to be considered large? 100 m2? 500 m2? For the purposes of examination, any space large enough to hold a human will be considered “large”.

As to claim 12, the claim refers to:
…determine that the current air quality in the zone is the current air temperature in the zone;
…determining that the configured quality in the zone is the configured air temperature in the zone; 

However, the specification only refers to measuring the temperature in the zone and implies some desired temperature for the zone. (See par. [0058]). It does not refer to determining that the current air quality is that current temperature or determining that the configured quality is that desired temperature. This inconsistency between the claimed subject matter and the claims renders the claim indefinite. See M.P.E.P. § 2173.03. For the purposes of examination, the claim will be construed as reciting what is described in the specification.

As to claim 13, the claim includes the same indefinite language as claim 13 and is rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett et al. (US 2010/0163633) (art made of record – hereinafter Barrett).

As to claim 1, Barrett discloses a computer implemented method for controlling air quality in a building comprising a plurality of zones (see below) wherein: 
an air conditioning system receives air through a first duct pipe network connected to a plurality of return vents located in the building, (e.g., Barrett, par. [0003]: conventional heating, ventilating and/or air conditioning (UVAC systems) air register vents; Fig. 1 and associated text, par. [0030]: HVAC vents may include a return vent; par. [0032]: each HVAC vent may be disposed in a corresponding location in a building; par. [0074], return registers 123, 126 and 129 and an associated return duct return air to the heating/cooling device 103) and air from outside the building; (e.g., Barrett, par. [0073]: air is moved through the HVAC system by a blower. The air may be filtered and/or exchanged for outside air)
the air conditioning system conditions the temperature of the incoming air; (e.g., Barrett, par. [0073]: a furnace, heat pump, cooler and/or other device or combination of devices 103 heats or cools air that is moved through the HVAC system. “[T]he air is referred to herein as being “conditioned”, regardless of how the air is treated, i.e., heated, cooled, etc.”).
the air conditioning system circulates the conditioned air to the plurality of zones through a second duct pipe network connected to an at least one register vent located in each of the plurality of zones; (e.g., Barrett, par. [0003]: a room or other portion “(for simplicity, collectively referred to as a ‘region’)” of a building; Fig. 1 and associated text, par. [0074]: conditioned air is carried by a series of ducts 110 to a plurality of HVAC vents, such as supply registers 113, 116, 120 and 128. One or more of the supply registers 113-120 and 128 may be in a given room. Each supply register may introduce conditioned air into its respective region)
the desired air quality in a zone may be configured with an occupied, standby, unoccupied, or maintenance setting; (e.g., Barrett, par. [0115]: region occupancy information may be used by the controller 613 to save energy by providing less than the usual amount of conditioned air into a region that has not been occupied for some time [the usual amount of conditioned air being an occupied setting, the less than usual amount being an unoccupied setting]; par. [0085]: controller 133-146 controls the amount of conditioned air introduced into its region in order to meet the desired temperature [air quality]) and 
the flow of conditioned air to a zone may be turned on or off based on the current air quality in the zone and the configured air quality for the zone (e.g., Barrett, par. [0079]: each register controller determines how much conditioned air to allow in its region based on information collected by the controller. This information may include the current temperature [current air quality] of the region, a desired temperature [configured air quality] of the region. Based on the determination of the amount of conditioned air required, each register controller determines when to operate its respective damper and an extent to which the controllable damper should be opened or closed [opening the damper turning on airflow, closing the damper turning airflow off]).

As to claim 2, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), Barrett further discloses:
 wherein a zone may comprise an enclosed area such as an individual room or a collection of rooms or hallway or a portion of a large open area (par. [0003]: a room or other portion “(for simplicity, collectively referred to as a ‘region’)” of a building).

 As to claim 3, Barrett discloses the method of claim 1 (see rejection of claim 1), Barrett further discloses wherein: 
a zone may be configured with an occupied setting when it is occupied by at least one occupant; (e.g., Barrett, par. [0115]: region occupancy information may be used to save energy by providing less than the usual amount of conditioned air into a region that has not been occupied for some time [i.e., the usual amount of air will be provided when it is not unoccupied. Note that a room cannot be occupied by less than one occupant]). 
a zone may be configured with a standby, unoccupied, or maintenance setting when there are no occupants in the zone (see immediately above, the less than usual amount of air being an unoccupied setting).

As to claim 4, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), Barrett further discloses wherein: 
the air conditioning system is configured to heat at least one of the plurality of zones in the building; (e.g., Barrett, par. [0073]: a furnace, heat pump, cooler and/or other device or combination of devices 103 heats or cools air that is moved through the HVAC system. “[T]he air is referred to herein as being “conditioned”, regardless of how the air is treated, i.e., heated, cooled, etc.”)
the current air quality in the zone is the current air temperature in the zone and the configured air quality for the zone is a configured air temperature for the zone; (e.g., Barrett, par. [0079]: the current temperature [current air quality] of the region, a desired temperature [configured air quality] of the region)
the flow of air into the zone is turned on when the air temperature in the zone is less than the configured air temperature for the zone; (e.g., Barrett, Fig. 9 and associated text, par. [0154]: if the HVAC system is in a heating mode at 906 control passes to 910. If at 910 the room is not hot enough [not hotter than the target (e.g., less than the configured temperature), see figure], control passes to 920, where the register is opened an incremental amount [opening the register being turning on the flow of air into the zone]) and 
the flow of air into the zone is turned off when the air temperature in the zone is greater than the configured air temperature for the zone (e.g., Barrett, Fig. 9 and associated text, par. [0154]: if the HVAC system is in a heating mode, control passes to 910. At 910, if the room is hotter [greater] than the target temperature, control passes to 923, at which the vanes of the register are closed an incremental amount [and see figure, the algorithm repeats after a delay, meaning the vent will eventually close completely if the temperature remains hotter than the target]).

As to claim 5, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), Barrett further discloses wherein: 
the air conditioning system is configured to cool at least one of the plurality of zones in the building; (e.g., Barrett, par. [0073]: a furnace, heat pump, cooler and/or other device or combination of devices 103 heats or cools air that is moved through the HVAC system. “[T]he air is referred to herein as being “conditioned”, regardless of how the air is treated, i.e., heated, cooled, etc.”)
the current air quality in the zone is the current air temperature in the zone and the configured air quality for the zone is a configured air temperature for the zone; (e.g., Barrett, par. [0079]: the current temperature [current air quality] of the region, a desired temperature [configured air quality] of the region) 
the flow of air into the zone is turned on when the temperature in the zone is greater than the configured air temperature for the zone; (e.g., Barrett, par. [0154]: if the HVAC system is operating in heating mode, control passes to 910, otherwise control passes to 913; par. [0155]: if the HVAC system is operating in cooling mode, at 913 the comparison between the current room temperature [temperature in the zone] and the desired room temperature [configured air temperature, and see figure, the vent will open if the room is hotter than (greater than) the target]) and 
the flow of air into the zone is turned off when the temperature in the zone is less than the configured air temperature for the zone (e.g., Barrett, par. [0154]: if the HVAC system is operating in heating mode, control passes to 910, otherwise control passes to 913; par. [0155]: if the HVAC system is operating in cooling mode, at 913 the comparison between the current room temperature [temperature in the zone] and the desired room temperature [configured air temperature, and see figure, the vent will close (eventually completely) if the room remains not hotter than (e.g., less than) the target]).

As to claim 7, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), wherein a temperature sensor is located in each of the plurality of zones (e.g., Barrett, Fig. 1 and associated text, par. [0074]: one or more of the supply registers 113-120 and 128 may be in a given room; par. [0075]: one or more of the supply registers 113-120 and 128 includes a register controller 133, 136 and 140. Each register controller 133-140 measures the temperature of its respective region).

As to claim 8, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), Barrett further discloses:
 wherein the flow of conditioned air to a zone may be turned on or off by opening or closing the at least one register vent in the zone (e.g., Barrett, Fig. 1 and associated text par. [0071]: the register may have two states “(such as partially or fully closed and partially or fully open)” or may be step-wise or continuously variable between states [and see figure, if register vents 113, 116, 120 and 128 are closed, no conditioned air flows out of them into the zone in which they are located. The opposite is true if they are opened]).

As to claim 11, Barrett discloses a computing system comprising a processor and a memory, the memory storing data and computer-executable instructions that, when executed by the processor, (e.g., Barrett, par. [0262]) cause the computing system to condition and control the air quality in a building comprising a plurality of zones, (See below) wherein the computing system is configured to: 
condition the temperature of the air received through a first duct pipe network connected to a plurality of return vents in the building, (e.g., Barrett, Fig. 1 and associated text, (e.g., Barrett, par. [0073]: a furnace, heat pump, cooler and/or other device or combination of devices 103 heats or cools air that is moved through the HVAC system. “[T]he air is referred to herein as being “conditioned”, regardless of how the air is treated, i.e., heated, cooled, etc.”; par. [0074]: conditioned air is carried by ducts 110 to a plurality of HVAC vents; par. [0030]: HVAC vents may include a return vent; par. [0032]: each HVAC vent may be disposed in a corresponding location in a building; par. [0074], return registers 123, 126 and 129 and an associated return duct return air to the heating/cooling device 103) and air from outside the building; (e.g., Barrett, par. [0073]: air is moved through the HVAC system by a blower. The air may be filtered and/or exchanged for outside air)
circulate the conditioned air to the plurality of zones through a second duct pipe network connected to an at least one register vent in each of the plurality of zones; (e.g., Barrett, par. [0003]: a room or other portion “(for simplicity, collectively referred to as a ‘region’)”; Fig. 1 and associated text, par. [0074]: conditioned air is carried by a series of ducts 110 to a plurality of HVAC vents, such as supply registers 113, 116, 120 and 128. One or more of the supply registers 113-120 and 128 may be in a given room. Each supply register may introduce conditioned air into its respective region)
configure the desired air quality in a zone as an occupied, standby, unoccupied, or maintenance setting; (e.g., Barrett, par. [0115]: region occupancy information may be used by the controller 613 to save energy by providing less than the usual amount of conditioned air into a region that has not been occupied for some time [the usual amount of conditioned air being an occupied setting, the less than usual amount being an unoccupied setting]; e.g., Barrett, par. [0085]: controller 133-146 controls the amount of conditioned air introduced into its region in order to meet the desired temperature [air quality])
turn on or off the flow of conditioned air to a zone based on the current air quality in the zone and the configured air quality for the zone (e.g., Barrett, par. [0079]: each register controller determines how much conditioned air to allow in its region based on information collected by the controller. This information may include the current temperature [current air quality] of the region, a desired temperature [configured air quality] of the region. Based on the determination of the amount of conditioned air required, each register controller determines when to operate its respective damper and an extent to which the controllable damper should be opened or closed [opening the damper turning on airflow, closing the damper turning airflow off]).

As to claim 12, Barrett discloses the computing system as recited in Claim 11 (see rejection of claim 11 above), Barrett further discloses wherein the computer-executable instructions that, when executed by the processor, further cause the computing system to: 
heat at least one of the plurality of zones in the building; (e.g., Barrett, par. [0073]: a furnace, heat pump, cooler and/or other device or combination of devices 103 heats or cools air that is moved through the HVAC system. “[T]he air is referred to herein as being “conditioned”, regardless of how the air is treated, i.e., heated, cooled, etc.”)
determine that the current air quality in the zone is the current air temperature in the zone; (e.g., Barrett, par. [0079]: the current temperature [current air quality] of the region, a desired temperature [configured air quality] of the region)
determine that the configured air quality in the zone is the configured air temperature in the zone; (see immediately above)
turn on the flow of air into the zone when the air temperature in the zone is less than the configured air temperature for the zone; (e.g., Barrett, Fig. 9 and associated text, par. [0154]: if the HVAC system is in a heating mode at 906 control passes to 910. If at 910 the room is not hot enough [not hotter than the target (e.g., less than the configured temperature), see figure], control passes to 920, where the register is opened an incremental amount [opening the register being turning on the flow of air into the zone]) and 
turn off the flow of air into the zone when the air temperature in the zone is greater than the configured air temperature for the zone (e.g., Barrett, Fig. 9 and associated text, par. [0154]: if the HVAC system is in a heating mode, control passes to 910. At 910, if the room is hotter [greater] than the target temperature, control passes to 923, at which the vanes of the register are closed an incremental amount [and see figure, the algorithm repeats after a delay, meaning the vent will eventually close completely if the temperature remains hotter than the target]).

As to claim 13, Barrett discloses the computing system as recited in Claim 11 (see rejection of claim 11 above), Barrett further discloses wherein the computer- executable instructions that, when executed by the processor, further cause the computing system to: 
Cool at least one of the plurality of zones in the building; (e.g., Barrett, par. [0073]: a furnace, heat pump, cooler and/or other device or combination of devices 103 heats or cools air that is moved through the HVAC system. “[T]he air is referred to herein as being “conditioned”, regardless of how the air is treated, i.e., heated, cooled, etc.”)
determine that the current air quality in the zone is the current air temperature in the zone; (e.g., Barrett, par. [0079]: the current temperature [current air quality] of the region, a desired temperature [configured air quality] of the region)
determine that the configured air quality in the zone is the configured air temperature in the zone; (see immediately above)
turn on the flow of air into the zone when the air temperature in the zone is greater than the configured air temperature for the zone; (e.g., Barrett, par. [0154]: if the HVAC system is operating in heating mode, control passes to 910, otherwise control passes to 913; par. [0155]: if the HVAC system is operating in cooling mode, at 913 the comparison between the current room temperature [temperature in the zone] and the desired room temperature [configured air temperature, and see figure, the vent will open if the room is hotter than (greater than) the target]) and 
turn off the flow of air into the zone when the air temperature in the zone is less than the configured air temperature for the zone (e.g., Barrett, par. [0154]: if the HVAC system is operating in heating mode, control passes to 910, otherwise control passes to 913; par. [0155]: if the HVAC system is operating in cooling mode, at 913 the comparison between the current room temperature [temperature in the zone] and the desired room temperature [configured air temperature, and see figure, the vent will close (eventually completely) if the room remains not hotter than (e.g., less than) the target]).

As to claim 14, Barrett discloses the computing system as recited in Claim 13 (see rejection of claim 13 above), Barrett further discloses wherein the computer- executable instructions that, when executed by the processor, further cause the computing system to:
determine the temperature in the zone based on a temperature reading from a temperature sensor located in the zone (e.g., Barrett, Fig. 1 and associated text, par. [0074]: one or more of the supply registers 113-120 and 128 may be in a given room; par. [0075]: one or more of the supply registers 113-120 and 128 includes a register controller 133, 136 and 140. Each register controller 133-140 measures the temperature of its respective region).

As to claim 15, Barrett discloses the computing system as recited in Claim 11 (see rejection of claim 11 above), Barrett further discloses wherein the computer- executable instructions that, when executed by the processor, further cause the computing system to:
turn on the flow of conditioned air into a zone by opening the at least one register vent in the zone or to turn off the flow of conditioned air into a zone by closing the at least one register vent in the zone (e.g., Barrett, Fig. 1 and associated text par. [0071]: the register may have two states “(such as partially or fully closed and partially or fully open)” or may be step-wise or continuously variable between states [and see figure, if register vents 113, 116, 120 and 128 are closed, no conditioned air flows out of them into the zone in which they are located. The opposite is true if they are opened]).

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2015/0354845) (art made of record – hereinafter Brown).

As to claim 17, Brown discloses a computing system comprising a processor and a memory, the memory storing data and computer-executable instructions that, when executed by the processor, (Brown, par. [0030]: a computer implemented control mechanism [necessarily comprising a processor, memory and instructions executed but the processor that cause the processor to perform its functions]) cause the computing system to condition and control the air quality in a building comprising a plurality of zones, (see below) wherein the computing system is configured to: 
determine an occupancy for each of the plurality of zones; (e.g., Brown, Fig. 3 and associated text, par. [0032]: occupied-room occupancy detector 308 detects a person in an occupied room 312; par. [0033] unoccupied-room occupancy detector 307 does not detect any people in unoccupied room 311)
establish a desired air temperature in each of the plurality of zones by supplying conditioned air to the plurality of zones through a first duct pipe network connected to an at least one register vent in each of the plurality of zones; (e.g., Brown, Fig. 3 and associated text, par. [0035]: the system is capable of use of multiple heating and cooling units such that various temperatures may be achieved in different spaces; par. [0031]: incoming air 212 flows into the ducts [first duct pipe network, see figure]. The air 212 passes thorough cooling unit 302, and the heating unit 303 [conditioning the air. And see figure, the conditioned air passes through dampers 305 and 306 (if opened) and into zones 311 and 312])
determine that a first zone of the plurality of zones has become unoccupied and a second zone of the plurality of zones has become occupied; (e.g., Brown, Fig. 3 and associated text, par. [0031]: occupied-room occupancy detector 308 detects a person in occupied room 312 and signals occupied-room damper 306 to open [turn on the flow of conditioned air into zone 312]; par. [0033]: unoccupied-room occupancy detector 307 does not detect any people in unoccupied room 311 and signals unoccupied-room damper 305 to close [turn off the flow of conditioned air into zone 311])
turn off the flow of conditioned air to the first zone and turn on the flow of conditioned air to the second zone; (see immediately above)
receive re-circulated air through a second duct pipe network connected to an at least one return vent associated with the first zone; (e.g., Brown, Fig. 3 and associated text, par. [0032]: occupied-room return air 314 flows back through ducts [second duct pipe network, see figure] to return fan; Fig. 2 and associated text, par. [0027]: external air 212 mixes with reused return air 207 and enters the room 218. Room return air 206 splits into exhaust air and reused return air 207, which passes through return air damper 210 to mix with new incoming external air 212]) and 
condition the received re-circulated air and establish the desired air temperature in the second zone by supplying the conditioned air through the first duct pipe network connected to the at least one register vent in the first zone (e.g., Brown, par. [0031]: the incoming external air 212 passes through the cooling unit 302 and the heating unit 303 [conditioning the air]. The ducts lead to occupied room 312 via occupied-room damper 306; par. [0032]: because occupied-room damper 306 is open, supply air 310 enters the room; par. [0035]: the system is capable of use of multiple heating and cooling units such that various temperatures may be achieved in different spaces).

As to claim 18, Brown discloses the computing system as recited in Claim 17 (see rejection of claim 17 above), Brown further discloses wherein the computer-executable instructions that, when executed by the processor, further cause the computing system to:
 heat the at least one of the plurality of zones in the building (e.g., Brown, par. [0035]: centralized control may provide equal heating/cooling and airflow to said rooms).

As to claim 19, Brown discloses the computing system as recited in Claim 17 (See rejection of claim 17 above), Brown further discloses wherein the computer- executable instructions that, when executed by the processor, further cause the computing system to:
cool the at least one of the plurality of zones in the building (e.g., Brown, par. [0035]: centralized control may provide equal heating/cooling and airflow to said rooms).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 2010/0163633) in view of Ols et al. (US 2014/0222241) (art made of record – hereinafter Ols).

As to claim 6, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the desired air quality in a zone includes a desired temperature and humidity level.  
However, in an analogous art, Ols discloses:
wherein the desired air quality in a zone includes a desired temperature and humidity level (e.g., Ols, par. [0131]: desired temperature 614 may contain a temperature value chosen by a user for one or more rooms; par. [0132]: desired humidity 616 may contain a humidity value chosen by a user for one or more rooms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrett by to include both a desired temperature and   humidity level, as taught by Ols, as Ols would provide the advantage of a means of maintaining a desired temperature and humidity level in a room. (See Ols, par. [0221]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 2010/0163633) in view of Bash et al. (US 7,568,360) (art made of record – hereinafter Bash).

As to claim 9, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the return vents have an integrated fan which may be turned on to assist with the re-circulation of air.  
However, in an analogous art, Bash discloses:
wherein the return vents have an integrated fan which may be turned on to assist with the re-circulation of air (e.g., Bash, Fig. 1b and associated text, col. 7 ll. 48-50: room 100 includes a ceiling 152 configured to provide a space 154 or plenum for the heated airflow 126 to be returned to the AC unit 114a [and re-circulated, see figure]; col. 8 ll. 4-6: secondary vent tiles 130d and 130e [return vents] are depicted as directing airflow from the room 100 into the space 154; col. 5 ll. 52-55: secondary vent tiles 130a-130n may each include controllable fans 136 [necessarily may be turned on]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the return vents of Barrett by incorporating an integrated fan, as taught by Bash, as Bash would provide the advantage of a means of reducing the energy required to condition the zone.  (See Bash, col. 5 ll. 45-50, col. 2 ll. 27-43).

Claims 10 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 2010/0163633) in further view of Frey et al. (US 5,481,481) (art made of record – hereinafter Frey) and Sekhar et al. (US 2003/0146289) (art made of record – hereinafter Sekhar).

As to claim 10, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), but does not explicitly wherein air outside of the building may obtained by opening a window in a zone or through a damper connected to a duct pipe between the air conditioning system and a vent outside the building. 
However, in an analogous art, Frey discloses:
 wherein air outside of the building may obtained by opening a window in a zone or through a damper connected to a duct pipe between the air conditioning system and a vent (e.g., Frey, Fig. 4 and associated text, col. 7 ll. 43-46: dampers 402, 423, 425 are provided in ducts 401, 424, 422 in order to regulate the quantity of outside air, return air and relief air that flows therein [see figure, damper 402 is connected to a pipe between a vent (end of duct 401) and the air conditioning system (cooling coil 404 and heating coil 406). Dampers necessarily open to allow for the passage of air and opening damper 402 will provide outside air into the system as shown in the figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrett by incorporating obtaining air outside a building by opening a damper connected to a duct pipe between the air conditioning system and a vent, as taught by Frey, as Frey would provide the advantage of a means of regulating the amount of outside air provided to the air conditioning system.  (See Frey, Fig. 4, col. 7 ll. 43-46).
Further, in an analogous art, Sekhar discloses:
a vent outside the building; (e.g., Sekhar, Fig. 2 and associated text, par. [0020]: an HVAC system for conditioning air in a building 4. System 6 draws in fresh air from outside through fresh air intake 10 [vent outside the building, see figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outside air vent of Barrett/Frey by placing it outside the building, as taught by Sekhar, in order for the vent to draw in air from outside the building (see Sekhar, par. [0020]), as suggested by Frey. 

As to claim 16, Barrett discloses the computing system as recited in Claim 11 (see rejection of claim 11 above) and further discloses wherein the computer- executable instructions that, when executed by the processor, further cause the computing system to perform its functions (see rejection of claim 1 above) but does not explicitly disclose to: obtain air from outside of the building by opening a window in a zone or opening a damper connected to a duct pipe between the air conditioning system and a vent outside the building.  
However, in an analogous art, Frey discloses to: 
obtain air from outside of the building by opening a window in a zone or opening a damper connected to a duct pipe between the air conditioning system and a vent (e.g., Frey, Fig. 4 and associated text, col. 7 ll. 43-46: dampers 402, 423, 425 are provided in ducts 401, 424, 422 in order to regulate the quantity of outside air, return air and relief air that flows therein [see figure, damper 402 is connected to a pipe between a vent (end of duct 401) and the air conditioning system (cooling coil 404 and heating coil 406). Dampers necessarily open to allow for the passage of air and opening damper 402 will provide outside air into the system as shown in the figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the functions of Barrett to include obtaining air outside a building by opening a damper connected to a duct pipe between the air conditioning system and a vent, as taught by Frey, as Frey would provide the advantage of a means of regulating the amount of outside air provided to the air conditioning system.  (See Frey, Fig. 4, col. 7 ll. 43-46).
Further, in an analogous art, Sekhar discloses:
a vent outside the building;  (e.g., Sekhar, Fig. 2 and associated text, par. [0020]: an HVAC system for conditioning air in a building 4. System 6 draws in fresh air from outside through fresh air intake 10 [vent outside the building, see figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outside air vent of Barrett/Frey by placing it outside the building, as taught by Sekhar, in order for the vent to draw in air from outside the building (see Sekhar, par. [0020]), as suggested by Frey. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0354845) in view of Barrett (US 2010/0163633).

As to claim 20, Brown discloses the computing system as recited in Claim 17 (see rejection of claim 17 above), but does not explicitly disclose wherein the computer- executable instructions that, when executed by the processor, further cause the computing system to: determine the temperature in each of the plurality of zones based on a temperature reading from a temperature sensor located in each of the plurality of zones.
However, in an analogous art, Barrett discloses wherein the computer- executable instructions that, when executed by the processor, further cause the computing system to:
determine the temperature in each of the plurality of zones based on a temperature reading from a temperature sensor located in each of the plurality of zones (e.g., Barrett, Fig. 1 and associated text, par. [0074]: one or more of the supply registers 113-120 and 128 may be in a given room; par. [0075]: one or more of the supply registers 113-120 and 128 includes a register controller 133, 136 and 140. Each register controller 133-140 measures the temperature of its respective region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by determining the temperature in each of the plurality of zones based a temperature reading from a temperature sensor located in each of the plurality of zones, as taught by Barrett, as Barrett would provide the advantage of a means of determining whether a target temperature has been achieved in the zone. (See Barrett, par. [0154]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196